United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1134
                                  ___________

Wayne Nicolaison,                      *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * District of Minnesota.
                                       *
David Rowley; David Dyson,             *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: May 6, 2002
                             Filed: May 7, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Wayne Nicolaison is an involuntarily committed person at the Minnesota
Sexual Psychopathic Personality Treatment Center (“Center”). He brought the instant
action, claiming a Center employee and an Assistant Attorney General violated the
Fourth and Fourteenth Amendments by searching and seizing information from his
personal computer and by using that information against him at a court proceeding.
The district court1 denied Nicolaison’s motion for a default judgment, and dismissed
the action under Federal Rule of Civil Procedure 12(b)(6).

       Upon de novo review, see Whitmore v. Harrington, 204 F.3d 784, 784 (8th Cir.
2000) (per curiam), we agree with the district court that Nicolaison failed to state
either a Fourth or Fourteenth Amendment claim. We also find that the district court
did not abuse its discretion in denying Nicolaison’s motion for a default judgment.
See Harris v. St. Louis Police Dep’t, 164 F.3d 1085, 1086 (8th Cir. 1998) (per
curiam).

      Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B. We deny as moot Nicolaison’s motion for leave to appeal in forma pauperis
because the district court already granted him such leave.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE RICHARD H. KYLE, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the
HONORABLE JOHN M. MASON, United States Magistrate Judge for the District
of Minnesota.
                                        -2-